J-S69011-14


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

ESTATE OF GEORGE D. SINCLAIR C/O             IN THE SUPERIOR COURT OF
GLENMEDE TRUST COMPANY                             PENNSYLVANIA

                       Appellant

                  v.

HARVEY LEVIN

                       Appellee                  No. 2649 EDA 2013


            Appeal from the Judgment Entered January 6, 2014
           In the Court of Common Pleas of Philadelphia County
            Civil Division at No(s): May Term 2012, No. 01277

ESTATE OF GEORGE D. SINCLAIR C/O             IN THE SUPERIOR COURT OF
GLENMEDE TRUST COMPANY                             PENNSYLVANIA

                       Appellee

                  v.

HARVEY LEVIN

                       Appellant                 No. 2832 EDA 2013


            Appeal from the Judgment Entered January 6, 2014
           In the Court of Common Pleas of Philadelphia County
            Civil Division at No(s): May Term 2012, No. 01277


BEFORE: GANTMAN, P.J., FORD ELLIOTT, P.J.E., and STABILE, J.

MEMORANDUM BY GANTMAN, P.J.:                       FILED JUNE 09, 2015

     Appellant, Estate of George D. Sinclair c/o Glenmede Trust Company

(“Estate”), and Cross-Appellant, Harvey Levin (“Mr. Levin”), appeal and

cross-appeal from the judgment entered in the Philadelphia County Court of
J-S69011-14


Common Pleas, in this breach of contract action. We affirm.

       The relevant facts and procedural history of this case are as follows.

In December 2003, Mr. Sinclair loaned Mr. Levin $150,000.00 to finance Mr.

Levin’s purchase of real property located at 2009 Chestnut Street in

Philadelphia. Mr. Sinclair and Mr. Levin executed a promissory note on or

about December 3, 2003 (“2003 Note”),1 dictating the terms of the loan,

which provided that Mr. Levin would pay off the principal and all interest due

on the loan by December 31, 2004. Interest would accrue at a rate of eight

percent (8%) per year; in the event of a default, however, interest would

accrue at a rate of eleven percent (11%) per year.      Despite requests for

payment, Mr. Levin made no payments toward the principal or interest

owed. To the best of our knowledge, Mr. Sinclair died sometime in 2005.

On May 10, 2006, the Estate sued Mr. Levin for nonpayment in the

Philadelphia County Court of Common Pleas, Civil Action, May Term, 2006

No. 1457.

       On or about November 21, 2006, the Estate and Mr. Levin entered into

an agreement (“2006 Agreement”) concerning Mr. Levin’s repayment

obligations.    Based on the parties’ new agreement, the Estate agreed to

terminate the 2006 lawsuit, which it discontinued without prejudice on

December 4, 2006.         Under the terms of the 2006 Agreement, Mr. Levin
____________________________________________


1
  The 2003 Note does not contain Mr. Levin’s signature. Mr. Levin raises this
issue in his first and second claims on cross-appeal.



                                           -2-
J-S69011-14


agreed to pay the $150,000.00 principal owed to the Estate in ninety (90)

consecutive monthly payments of $1,666.66, beginning November 1, 2006.

Regarding interest, the 2006 Agreement provided in relevant part:

          7. No interest will be due the Estate…from [Mr. Levin]
          provided that the principal monthly payments are paid
          when due and in full.

          8. In the event that [Mr. Levin] defaults in payment of the
          principal payments due, hereunder, the [Estate] shall have
          the right to accelerate and demand full payment of both
          principal and accumulated interest, with interest to be
          calculated as set forth in the terms of the attached
          Promissory Note [(the 2003 Note)], with accumulated
          interest to be calculated from the date of the original
          [P]romissory [N]ote, and shall have the right to exercise
          any and all rights provided in the Promissory Note,
          including, but not limited to, an action in Confession of
          Judgment.

          9. The terms and provisions of said Promissory Note are
          incorporated herein and made part hereof.

(2006 Agreement, 11/21/06, at 2 ¶¶ 7-9).2

       According to the Estate, Mr. Levin made only twenty-seven (27)

payments      between     November       2006    and   February   2011   (twenty-six

payments      of   $1,666.66      and    one    payment   of   $1,666.67,3   totaling

$44,999.83). After February 2011, Mr. Levin made no additional payments.

On May 15, 2012, the Estate filed a complaint against Mr. Levin alleging
____________________________________________


2
  The parties dispute on appeal whether the 2003 Note is the “attached
Promissory Note” referenced in the 2006 Agreement.
3
 The record discloses that Mr. Levin’s February 2011 payment was actually
$1,666.66.



                                           -3-
J-S69011-14


breach of contract.       The Estate filed an amended complaint on July 12,

2012.4

       A bench trial occurred on June 11, 2013, after which the court entered

its verdict (docketed on June 12, 2013) in favor of the Estate. Specifically,

based on the Estate’s admission in its amended complaint, the court decided

Mr. Levin made payments each month from November 2006 through August

2010 in the amount of $1,666.66, but stopped making payments in August

2010, with the exception of one payment of $1,666.66 in February 2011

(totaling $78,333.02 paid toward the $150,000.00 principal owed under the

2003 Note).       Thus, the court concluded Mr. Levin owed a balance of

$71,666.98 on the principal.           Additionally, the court assessed an eight

percent (8%) interest rate for all monies owed under the 2003 Note prior to

entering the 2006 Agreement; the court assessed no interest on any of Mr.

Levin’s payments made after entry of the 2006 Agreement; and the court

assessed an eleven percent (11%) interest rate for all monies owed after Mr.

Levin stopped making payments under the 2006 Agreement. In total, the

court ordered Mr. Levin to pay $130,003.19 to the Estate.
____________________________________________


4
  In its amended complaint, the Estate stated: “[Mr. Levin] did make
monthly payments of $1,666.66 from November, 2006 until August, 2010
but has made only one payment…since then, on February 11, 2011.”
(Estate’s Amended Complaint, filed July 12, 2012, at 2 ¶8). The trial court
decided this statement constituted a judicial admission that Mr. Levin made
consecutive payments every month from November 2006 to August 2010,
for a total of forty-six (46) payments during that timeframe. The Estate
challenges this ruling in its first issue on appeal.



                                           -4-
J-S69011-14


       Both parties timely filed post-trial motions; the court denied all post-

trial motions on August 27, 2013.              The Estate filed a notice of appeal on

September 10, 2013, and Mr. Levin filed a cross-appeal on September 24,

2013. On November 7, 2013, the court ordered (by separate orders) both

parties to file a concise statement of errors complained of on appeal

pursuant to Pa.R.A.P. 1925(b) within twenty-one (21) days of the court’s

order.    Mr. Levin timely complied on November 25, 2013.             On January 3,

2014, the Estate filed its concise statement. On January 6, 2014, the Estate

filed a praecipe for entry of final judgment on the verdict, which the court

entered that day.5

       At No. 2649 EDA 2013, the Estate raises the following issues for our

review:

          WHETHER THE SENTENCE IN THE AMENDED COMPLAINT
          “[MR. LEVIN] DID MAKE MONTHLY PAYMENTS OF
          $1,666.66 FROM NOVEMBER, 2006 UNTIL AUGUST, 2010
          BUT HAS MADE ONLY ONE PAYMENT OF $1,666.67 SINCE
          THEN, ON FEBRUARY 11, 2011” IS TO BE CONSTRUED AS
          AN ADMISSION AGAINST THE ESTATE THAT MR. LEVIN
          MADE ALL 46 PAYMENTS FROM NOVEMBER, 2006 UNTIL
          AUGUST, 2010, DESPITE THE FACT THAT (1) THE
          AMENDED COMPLAINT MAKES NO REFERENCE TO
          CONSECUTIVE PAYMENTS (AND IN FACT ATTACHES AS AN
____________________________________________


5
  The Estate and Mr. Levin’s notices of appeal relate forward to January 6,
2014, the date final judgment was entered and copies of the judgment were
distributed to all appropriate parties. See Pa.R.A.P. 905(a)(5) (stating
notice of appeal filed after court’s determination but before entry of
appealable order shall be treated as filed after such entry and on date of
entry). Thus, the timeliness of these appeals as well as this Court’s
jurisdiction are not in question.



                                           -5-
J-S69011-14


          EXHIBIT PAYMENT HISTORY WHICH CLEARLY SHOWS
          THAT MR. LEVIN ONLY MADE 26 PAYMENTS IN THAT TIME
          FRAME), (2) THE EVIDENCE AT TRIAL WAS THAT MR.
          LEVIN  MISSED    NUMEROUS    PAYMENTS   IN   THAT
          TIMEFRAME, (3) A LETTER FROM MR. LEVIN’S OWN
          ATTORNEY CORROBORATED HIS CLIENT’S PAYMENT
          HISTORY, AND (4) THE TESTIMONY AT TRIAL WAS
          UNCONTRADICTED BECAUSE MR. LEVIN DID NOT APPEAR
          AT TRIAL AND DID NOT PUT ON ANY OF HIS OWN
          EVIDENCE?

          DID  THE   [TRIAL]  COURT   COMMIT     ERROR  BY
          MISCALCULATING   THE   INTEREST    DUE   ON  THE
          AGREEMENT AND NOTE, WHERE THE AGREEMENT
          PROVIDES THAT, UPON A DEFAULT, INTEREST WOULD BE
          CALCULATED AS SET FORTH IN THE ATTACHED
          PROMISSORY NOTE “WITH ACCUMULATED INTEREST TO
          BE CALCULATED FROM THE DATE OF THE ORIGINAL
          PROMISSORY NOTE”?

          DID THE [TRIAL] COURT COMMIT ERROR BY EXCLUDING
          THE PAYMENT HISTORY FROM EVIDENCE ON THE BASIS
          OF PENNSYLVANIA RULE OF EVIDENCE 1006?

(Estate’s Brief at 2) (emphasis in original).

      At No. 2832 EDA 2013, Mr. Levin raises the following issues for our

review:

          WHETHER THE TRIAL COURT ERRED BY CALCULATING
          INTEREST BASED UPON A PROMISSORY NOTE WHICH
          WAS NOT SIGNED BY [MR. LEVIN] IN THE ABSENCE OF
          ANY EVIDENCE THAT [MR. LEVIN] EVER AGREED TO OR
          EVEN SAW THE UNSIGNED PROMISSORY NOTE?

          WHETHER, IN THE ABSENCE OF ANY EVIDENCE OF THE
          AMOUNT OF INTEREST AGREED TO BY THE PARTIES, THE
          TRIAL COURT SHOULD HAVE SUPPLIED THIS TERM OR
          WHETHER THE TRIAL COURT SHOULD HAVE REFUSED TO
          ORDER [MR. LEVIN] TO PAY ANY INTEREST?

          WHETHER THE TRIAL COURT SHOULD BE PERMITTED TO
          AMEND ITS ORDER IN ORDER TO CORRECT A

                                      -6-
J-S69011-14


         MATHEMATICAL ERROR?

(Mr. Levin’s Brief at 2).

      As a preliminary matter, we observe that appellants must timely

comply whenever the trial court orders them to file a concise statement of

errors   complained     of   on   appeal     pursuant   to   Pa.R.A.P.    1925(b).

Commonwealth v. Lord, 553 Pa. 415, 719 A.2d 306 (1998).                  Regarding

civil cases,

         Our Supreme Court intended the holding in Lord to
         operate as a bright-line rule, such that failure to comply
         with the minimal requirement of Pa.R.A.P. 1925(b) will
         result in automatic waiver of the issues raised. Given
         the automatic nature of this type of waiver, [this Court is]
         required to address the issue once it comes to [this
         Court’s] attention. Indeed, our Supreme Court does not
         countenance anything less than stringent application of
         waiver pursuant to Rule 1925(b): A bright-line rule
         eliminates the potential for inconsistent results that existed
         prior to Lord, when appellate courts had discretion to
         address or to waive issues raised in non-compliant
         Pa.R.A.P. 1925(b) statements. Succinctly put, it is no
         longer within this Court’s discretion to ignore the internal
         deficiencies of Rule 1925(b) statements.

                                   *    *     *

         [Additionally], it is no longer within this Court’s discretion
         to review the merits of an untimely Rule 1925(b)
         statement based solely on the trial court’s decision to
         address the merits of those untimely raised issues. Under
         current precedent, even if a trial court ignores the
         untimeliness of a Rule 1925(b) statement and addresses
         the merits, those claims still must be considered waived….

Greater Erie Indus. Development Corp. v. Presque Isle Downs, Inc.,

88 A.3d 222, 224-25 (Pa.Super. 2014) (en banc) (internal citations and


                                       -7-
J-S69011-14


quotation marks omitted) (emphasis in original) (holding appellant waived

all issues on appeal where appellant submitted untimely Rule 1925(b)

statement three days late; record showed no evidence that appellant sought,

and trial court granted, extension of time for filing concise statement). In

civil cases, under Rule 1925(b): (1) the trial court must issue an order

directing an appellant to file a concise statement of errors complained of on

appeal within twenty-one (21) days of that order; (2) the trial court must file

the order with the prothonotary; (3) the prothonotary must enter the order

on the docket; (4) the prothonotary must give written notice of the entry of

the order to each party, pursuant to Pa.R.C.P. 236; and (5) the prothonotary

must record Rule 236 notice on the docket. See Pa.R.A.P. 1925(b); Forest

Highlands Community Ass’n v. Hammer, 879 A.2d 223 (Pa.Super.

2005).

      Instantly, the Estate filed its notice of appeal on September 10, 2013.

On November 7, 2013, the trial court entered an order (recorded on the

docket) directing the Estate to file a concise statement of errors complained

of on appeal within twenty-one (21) days of the court’s order. The docket

expressly indicates the court issued Rule 236 notice to the Estate on

November 7, 2013.     Additionally, the court’s order clearly states that any

issue not properly included in the timely filed and concurrently served

concise statement, will be deemed waived.          Notwithstanding the clear

language of the court’s order (which also appears in its entirety on the


                                     -8-
J-S69011-14


docket), the Estate did not file its concise statement until January 3, 2014.

The certified record contains no indication that the Estate sought, or that the

trial court granted, an extension of time for the Estate to file its concise

statement.     Additionally, the Estate provides no excuse on appeal for its

untimely filing. The fact that the trial court addressed some of the Estate’s

appellate issues is of no moment.6 See Presque Isle Downs, Inc., supra.

Thus, the Estate’s failure to file a timely Rule 1925(b) statement in

accordance with the court’s order compels waiver of the Estate’s issues on

appeal.7 See id.

____________________________________________


6
   The trial court’s opinion did not address the Estate’s second issue on
appeal because the Estate did not include that issue in its untimely concise
statement.     Consequently, had the Estate filed a timely Rule 1925(b)
statement, we would have deemed the second issue waived in any event.
See Pa.R.A.P. 1925(b)(4)(vii) (stating issues not included in concise
statement are waived). Further, regarding the Estate’s third issue on
appeal, the Estate claims that even if the court properly excluded the
Estate’s summary of Mr. Levin’s payment history under Pa.R.E. 1006
(governing summaries to prove content), the summary of Mr. Levin’s
payment history constitutes an admissible business record under Pa.R.E.
803(6) (governing records of regularly conducted activity). The Estate
raises this claim for the first time on appeal, so even if the Estate had timely
filed its concise statement, this particular argument would also be waived.
See id. See also Pa.R.A.P. 302(a) (stating issues not raised in trial court
are waived and cannot be raised for first time on appeal).
7
  Rule 1925(b) provides for limited instances in which appellate courts may
remand in civil cases to cure defects in Rule 1925 practice. See Pa.R.A.P.
1925(c)(1) (stating appellate court may remand in civil or criminal case for
determination as to whether concise statement had been filed and/or served
or timely filed and/or served); Pa.R.A.P. 1925(c)(2) (explaining upon
application of appellant and for good cause shown, appellate court may
remand in civil case for filing nunc pro tunc of concise statement or for
(Footnote Continued Next Page)


                                           -9-
J-S69011-14


      For purposes of disposition of the cross-appeal, we combine Mr.

Levin’s first and second issues.            Mr. Levin admits he signed the 2006

Agreement, which obligated him to make payments of $1,666.66 to the

Estate each month for a total of ninety (90) months. Mr. Levin argues that

the 2006 Agreement does not expressly delineate the amount of interest

owed in the event of a default.                  Rather, Mr. Levin explains the 2006

Agreement refers to an “attached Promissory Note” for purposes of

calculating interest in the event of a default. Mr. Levin emphasizes that the

document referred to in the 2006 Agreement does not contain his signature.

Mr. Levin avers the 2006 Agreement provides at ¶10, that Mr. Levin “shall

re-sign the copy of the attached Promissory Note.”               Mr. Levin insists the

Estate failed to produce evidence that Mr. Levin ever signed the original

2003 Note or re-signed the 2003 Note.                  Mr. Levin maintains the Estate

similarly did not provide evidence that the 2003 Note was attached to the
                       _______________________
(Footnote Continued)

amendment or supplementation of timely filed and served concise
statement). Neither circumstance is present in the instant case because the
record makes clear the Estate filed its concise statement after the twenty-
one day deadline set forth in the court’s Rule 1925(b) order; and the Estate
has not filed an application based on “good cause” for nunc pro tunc relief.
See Presque Isle Down, Inc., supra at 227 n.7 (explaining limited
remand provisions under Rule 1925(c)(1) and (c)(2) did not afford appellant
relief where record unequivocally established filing date and content of trial
court’s Rule 1925(b) order, as well as filing date and content of appellant’s
concise statement; remand per Rule 1925(c)(1) would consume additional
judicial and litigant resources to no apparent purpose; remand per Rule
1925(c)(2) is also improvident because appellant did not file application for
nunc pro tunc relief and has not demonstrated, or sought to demonstrate,
“good cause” related to late filing).



                                           - 10 -
J-S69011-14


2006 Agreement at the time Mr. Levin signed the 2006 Agreement.              Mr.

Levin highlights that none of the Estate’s witnesses were present when Mr.

Levin signed the 2006 Agreement. Mr. Levin submits the 2006 Agreement

contains no identification of the “attached Promissory Note” to support the

Estate’s position that the 2003 Note is the document referred to in the 2006

Agreement. In the absence of a copy of the 2003 Note actually signed by

Mr. Levin, he contends the Estate failed to establish that it is entitled to any

interest.     Mr. Levin concludes the trial court’s interest calculation was

erroneous, and this Court must remand for reduction of the judgment,

without any interest. We disagree.

      Our standard of review is as follows:

            The interpretation of any contract is a question of law and
            this Court’s scope of review is plenary. Moreover, we need
            not defer to the conclusions of the trial court and are free
            to draw our own inferences. In interpreting a contract, the
            ultimate goal is to ascertain and give effect to the intent of
            the parties as reasonably manifested by the language of
            their written agreement. When construing agreements
            involving clear and unambiguous terms, this Court need
            only examine the writing itself to give effect to the parties’
            understanding. This Court must construe the contract only
            as written and may not modify the plain meaning under
            the guise of interpretation.

Southwestern Energy Production, Co. v. Forest Resources, LLC, 83
A.3d 177, 187 (Pa.Super. 2013), appeal denied, ___ Pa. ___, 96 A.3d 1029

(2014) (quoting Humberston v. Chevron U.S.A., Inc., 75 A.3d 504, 509-

10 (Pa.Super. 2013)).

      Additionally:

                                        - 11 -
J-S69011-14


        It is a general rule of law in this Commonwealth that
        where a contract refers to and incorporates the
        provisions of another, both shall be construed
        together. It is well-settled that clauses in a contract
        should not be read as independent agreements thrown
        together without consideration of their combined effects.
        Terms in one section of the contract, therefore, should
        never be interpreted in a manner which nullifies other
        terms of the same agreement. Furthermore, the specific
        controls the general when interpreting a contract.

Southeastern Energy Production, supra at 187 (quoting Trombetta v.

Raymond James Financial Services, Inc., 907 A.2d 550, 560 (Pa.Super.

2006)) (emphasis added).

     Instantly, the trial court addressed Mr. Levin’s complaints as follows:

        At trial, both parties stipulated that [Mr.] Levin signed the
        2006 Agreement. The 2006 Agreement explicitly refers to
        the [2003 Note] in the following paragraphs:

           [2]. In addition to the principal balance due, interest
           has accumulated and is due and owing by [Mr.]
           Levin to the Estate…, the terms and calculation of
           which are more fully set forth in a Promissory
           Note attached hereto and made part hereof.

                                [*     *      *]

           8. In the event that [Mr.] Levin defaults in
           payment of the principal payments due hereunder,
           the [Estate] shall have the right to accelerate and
           demand full payment of both principal and
           accumulated interest, with interest to be
           calculated as set forth in the terms of the
           attached Promissory Note, with accumulated
           interest to be calculated from the date of the
           original [P]romissory [N]ote, and shall have
           the right to exercise any and all rights provided
           in the Promissory Note, including, but not
           limited to, an action in Confession of Judgment.


                                     - 12 -
J-S69011-14


              9. The terms [and] provisions of said Promissory
              Note are incorporated herein and made part hereof.

              10. [Mr.] Levin shall re-sign the copy of the attached
              Promissory Note.

          See The 2006 Agreement ¶¶ 2, 8, 9, 10 (Exhibit A)
          (emphasis added).

          The Estate has proven that it was more likely than not that
          [Mr.] Levin agreed to the [2003 Note] because its terms
          were incorporated into the signed 2006 Agreement.

(Trial Court Opinion, filed May 21, 2014, at 5) (emphasis in original). We

accept the trial court’s analysis.

       Significantly, Mr. Levin was not present at trial; and the defense

proffered no testimony or evidence to support Mr. Levin’s “suggestions” that

he did not agree to the terms of the 2003 Note or that the 2003 Note was

not attached to the 2006 Agreement at the time Mr. Levin signed it. 8 As the

trial court explained, the 2006 Agreement refers to and incorporates by

reference the provisions of an attached promissory note in four (out of

fifteen) paragraphs of the 2006 Agreement. The 2006 Agreement and 2003

Note both refer to the same principal amount of $150,000.00 loaned to Mr.

Levin.    Additionally, the Estate highlighted at trial that the 2003 Note

contains an initialed signature next to the last paragraph of the 2003 Note

____________________________________________


8
  Mr. Levin does not actually claim that he did not agree to the terms of the
2003 Note or that the 2003 Note was not attached to the 2006 Agreement at
the time he signed it. Rather, Mr. Levin argues the Estate failed to prove
otherwise.



                                          - 13 -
J-S69011-14


(providing the confession of judgment clause). The Estate argued the initials

(which are illegible) are Mr. Levin’s initials. Further, the Estate argued that

the facsimile designation at the top of the 2006 Agreement and 2003 Note

demonstrated the documents were attached because the facsimile denotes a

transmission of fifteen (15) pages.9

        The parties stipulated that Mr. Levin signed the 2006 Agreement, so

Mr. Levin knew at the time of signing that the 2006 Agreement referred to

and incorporated by reference the terms of another agreement.                The

language of the 2006 Agreement evidences Mr. Levin’s intent to be bound by

the terms of “the attached Promissory Note.”        See Southeastern Energy

Production, supra. The record supports the trial court’s decision that the

“attached Promissory Note” referred to and incorporated by reference in the

2006 Agreement is the 2003 Note, and that Mr. Levin agreed to its terms.

Because Mr. Levin’s challenge to the court’s interest calculation turns on

whether he agreed to the terms of the 2003 Note, Mr. Levin is entitled to no

relief on this claim. See id.

        In his   third   issue, Mr. Levin argues the       trial   court made   a

mathematical error when calculating the amount of payments Mr. Levin

made to the Estate.        Specifically, Mr. Levin claims the trial court counted

forty-six (46) payments (from November 2006 through August 2010) in

____________________________________________


9
    The 2006 Agreement is five (5) pages. The 2003 Note is nine (9) pages.



                                          - 14 -
J-S69011-14


making its calculation, but the court omitted the payment Mr. Levin made in

February 2011.       Mr. Levin submits this error also led the trial court to

calculate incorrectly the amount of interest Mr. Levin owed to the Estate.

Mr. Levin concludes this Court should remand for correction of the trial

court’s mathematical error. We disagree.

       Preliminarily, “the filing of post-trial motions is mandatory if a litigant

wishes to preserve issues for appellate review. … If an issue has not been

raised in a post-trial motion, it is waived for appeal purposes.”      Diamond

Reo Truck Co. v. Mid-Pacific Industries, Inc., 806 A.2d 423, 428

(Pa.Super. 2002).       “The importance of filing post-trial motions cannot be

overemphasized.” Id. “This is not blind [insistence] on a mere technicality

since post-trial motions serve an important function in adjudicatory process

in that they afford the trial court in the first instance the opportunity to

correct asserted trial error and also clearly and narrowly frame issues for

appellate review.”      Id. (quoting Fernandes v. Warminster Mun. Auth.,

442 A.2d 1174, 1175 (Pa.Super. 1982)).              See also Pa.R.C.P. 227.1

(governing post-trial relief). Further, inclusion of an issue in a Rule 1925(b)

statement does not cure the failure to preserve that issue in a timely filed

post-trial motion.10     Diamond Reo Truck Co., supra at 429.

____________________________________________


10
  Mr. Levin seems to acknowledge this legal principle because he claims the
Estate waived its second issue on appeal for failure to include it in the
Estate’s post-trial motion. (See Mr. Levin’s Brief at 16.)



                                          - 15 -
J-S69011-14


      Instantly, Mr. Levin did not raise his challenge to the court’s alleged

mathematical error in his post-trial motion. Thus, Mr. Levin’s third issue is

waived. See id.

      Moreover, in the trial court’s findings of fact and conclusions of law,

the court stated Mr. Levin made aggregate payments in the amount of

$76,666.36, leaving a balance owed on the principal of $73,333.64.        This

statement omitted a calculation for Mr. Levin’s February 2011 payment.

Nevertheless, when actually calculating the amount owed, the court later

stated in its findings of fact and conclusions of law that Mr. Levin owed only

$71,666.98. Thus, the court properly credited Mr. Levin with the February

2011 payment when making its calculation concerning the balance owed on

the principal. (See Findings of Fact and Conclusions of Law, filed 6/12/13,

at 1-2.)   The only potential for error concerns the court’s assessment of

interest as to this payment.    The trial court suggests it should not have

assessed Mr. Levin interest for February 2011. Assuming without deciding

that the court’s interest calculation for February 2011 was erroneous, the

record makes clear Mr. Levin has already received a huge windfall based on

the trial court’s procedural ruling concerning the Estate’s judicial admission.

The Estate claimed Mr. Levin made only twenty-six (26) payments between

November 2006 and August 2010, but based on the court’s procedural

ruling, it credited Mr. Levin for forty-six (46) payments during that

timeframe. The court’s ruling necessarily impacted the interest calculation,


                                    - 16 -
J-S69011-14


further benefitting Mr. Levin. Nothing in the record indicates that Mr. Levin

actually made the forty-six (46) payments to the Estate between November

2006 and August 2010.     Based on our disposition of waiver of Mr. Levin’s

third issue, and under the circumstances of this case, we decline Mr. Levin

and the trial court’s invitation to remand for correction of any minor

mathematical error. Accordingly, we affirm.

     Judgment affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 6/9/2015




                                   - 17 -